Paul W. Brown, J.,
dissenting. In the dissent in Committee Against MRT v. Pub. Util. Comm. (1977), 52 Ohio St. 2d 231, concurred in by our late Chief Justice C. W. O’Neill and by Justice Herbert, I stated as clearly as I could my reasons for believing that the notice required by R. C. 4909.19 is not and should not be subject to collateral attack.
The decision here is a consequence of what I consider to be the court’s misjudgment in that case. The impact of MRT as pointed out by commission’s counsel in its brief causes continued concern that this appeal is the tip of an iceberg of future appeals based on the current uncertainty as to adequacy of compliance with notice requirements of R. C. 4909.19 in all past cases.
This case represents a collateral attack on a commission order issued in 1976 which resulted from lengthy hearings *177and which has been implemented by substantial investments over a period of three years.
As an additional consideration weighing strongly against the rationality of permitting such collateral attacks upon the commission’s jurisdiction it must be noted that 26 cities and villages participated in the proceedings, in connection with which the question of measured rates was persistently argued by ten state universities, the Ohio Council of Retail Merchants and the Ohio Private Employment Association. The order here reversed as being beyond the jurisdiction of the commission survived three separate appeals to this court. See Central State University v. Pub. Util. Comm. (1977), 50 Ohio St. 2d 175; Electrical Protection Assn. v. Pub. Util. Comm. (1977), 50 Ohio St. 2d 169; and Akron v. Pub. Util. Comm. (1977), 51 Ohio St. 2d 27. One wonders what further demands may be required in order to assure finality.
In my view the subjective test which the court attempted to indict in MRT is incapable of specific definition and the concept of requiring detailed factual matters in the R. C. 4909.19 notice as a prerequisite of jurisdiction is destructive of the regulatory scheme.
HERBERT, J., concurs in the foregoing dissenting opinion.